                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



                                                                     Feb 27, 2019
 1
                                                                         SEAN F. MCAVOY, CLERK

 2
 3
 4
                           UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                      No. 2:18-CR-00220-WFN-1
 8
 9                       Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
10                       v.                         MODIFY RELEASE CONDITIONS
11                                                  AND MOTION TO EXPEDITE
     JEFFREY JON FRANKLIN,
12
                                                    MOTIONS GRANTED
13                       Defendant.                  (ECF Nos. 28, 29)
14
           Before the Court is Defendant’s Unopposed Motion for Modification of
15
     Release Conditions, ECF No. 28, and Motion to Expedite, ECF No. 29.
16
     Defendant recites in his motion that neither the United States, nor U.S. Probation
17
     oppose this request provided Defendant does not access the inter-net and returns
18
     directly home on days he is authorized to work late.
19
           Specifically, Defendant requests permission to access the intra-net for work
20
     purposes and be allowed to extend his curfew on the occasions his employer asks
21
     him to work late. The Court understands the term intra-net to mean a privately
22
     created and controlled computer network operated by and confined to the United
23
     States Postal Service which employs Defendant, as distinct from the inter-net, or
24
     world wide “web.”
25
           IT IS ORDERED Defendant’s Motions, ECF Nos. 28 and 29, are
26
     GRANTED. Defendant is permitted to access the intra-net for work purposes only
27
     and may extend his curfew on days he is requested to work late. Defendant is
28



     ORDER - 1
 1   required to notify Pretrial Services in advance of working past curfew.
 2         All other terms and conditions of pretrial release not inconsistent herewith
 3   shall remain in full force and effect.
 4         IT IS SO ORDERED.
 5         DATED February 27, 2019.
 6
 7                                _____________________________________
                                            JOHN T. RODGERS
 8                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
